Exhibit 10.2

UTSTARCOM, INC.

2006 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the 2006 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Stock Option Award
Agreement (the “Award Agreement”).


I.              NOTICE OF STOCK OPTION GRANT

Name:

Address:

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:

Grant Number

 

                                                                

 

 

 

Date of Grant

 

                                                                

 

 

 

Vesting Commencement Date

 

                                                                

 

 

 

Exercise Price per Share

 

$                                                                

 

 

 

Total Number of Shares Granted

 

                                                                

 

 

 

Total Exercise Price

 

$                                                                

 

 

 

Type of Option:

 

       Incentive Stock Option

 

 

 

 

 

       Nonstatutory Stock Option

 

 

 

Term/Expiration Date:

 

                                                                

 

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:

[Insert Vesting Schedule Here]


--------------------------------------------------------------------------------




 

Termination Period:

This Option shall be exercisable for three (3) months after Participant ceases
to be a Service Provider, unless such termination is due to Participant’s death
or Disability, in which case this Option shall be exercisable for twelve (12)
months after Participant ceases to be Service Provider.  Notwithstanding the
foregoing, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 14(c) of the Plan.


II.            AGREEMENT


A.            GRANT OF OPTION.

1.             The Administrator hereby grants to the individual named in the
Notice of Grant attached as Part I of this Agreement (the “Participant”) an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan,
which is incorporated herein by reference.  Subject to Section 19(c) of the
Plan, in the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Award Agreement, the terms and conditions
of the Plan will prevail.

2.             If designated in the Notice of Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code.  However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code Section
422(d) it will be treated as a Nonstatutory Stock Option (“NSO”).


B.            EXERCISE OF OPTION.

1.             RIGHT TO EXERCISE.  THIS OPTION IS EXERCISABLE DURING ITS TERM IN
ACCORDANCE WITH THE VESTING SCHEDULE SET OUT IN THE NOTICE OF GRANT AND THE
APPLICABLE PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT.

2.             METHOD OF EXERCISE.  THIS OPTION IS EXERCISABLE BY DELIVERY OF AN
EXERCISE NOTICE, IN THE FORM ATTACHED AS EXHIBIT A (THE “EXERCISE NOTICE”) OR IN
SUCH OTHER FORM AND MANNER AS DETERMINED BY THE ADMINISTRATOR, WHICH WILL STATE
THE ELECTION TO EXERCISE THE OPTION, THE NUMBER OF SHARES IN RESPECT OF WHICH
THE OPTION IS BEING EXERCISED (THE “EXERCISED SHARES”), AND SUCH OTHER
REPRESENTATIONS AND AGREEMENTS AS MAY BE REQUIRED BY THE COMPANY PURSUANT TO THE
PROVISIONS OF THE PLAN.  THE EXERCISE NOTICE WILL BE COMPLETED BY PARTICIPANT
AND DELIVERED TO THE COMPANY.  THE EXERCISE NOTICE WILL BE ACCOMPANIED BY
PAYMENT OF THE AGGREGATE EXERCISE PRICE AS TO ALL EXERCISED SHARES, TOGETHER
WITH ANY APPLICABLE WITHHOLDING TAXES.  THIS OPTION WILL BE DEEMED TO BE
EXERCISED UPON RECEIPT BY THE COMPANY OF SUCH FULLY EXECUTED EXERCISE NOTICE
ACCOMPANIED BY SUCH AGGREGATE EXERCISE PRICE AND ANY APPLICABLE TAX WITHHOLDING.

No Shares will be issued pursuant to the exercise of this Option unless such
issuance and exercise comply with Applicable Laws.  Assuming such compliance,
for income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

2


--------------------------------------------------------------------------------




 

C.            Method of Payment.

Payment of the aggregate Exercise Price will be by any of the following, or a
combination thereof, at the election of Participant:


1.             CASH;


2.             CHECK;


3.             CONSIDERATION RECEIVED BY THE COMPANY UNDER A FORMAL CASHLESS
EXERCISE PROGRAM ADOPTED BY THE COMPANY IN CONNECTION WITH THE PLAN; OR


4.             SURRENDER OF OTHER SHARES WHICH, (A) IN THE CASE OF SHARES
ACQUIRED FROM THE COMPANY, EITHER DIRECTLY OR INDIRECTLY, HAVE BEEN OWNED BY
PARTICIPANT AND NOT SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE FOR MORE THAN
SIX (6) MONTHS ON THE DATE OF SURRENDER, AND (B) HAVE A FAIR MARKET VALUE ON THE
DATE OF SURRENDER EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE EXERCISED SHARES.


D.            NON-TRANSFERABILITY OF OPTION.  UNLESS DETERMINED OTHERWISE BY THE
ADMINISTRATOR, THIS OPTION MAY NOT BE TRANSFERRED IN ANY MANNER OTHERWISE THAN
BY WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE EXERCISED DURING
THE LIFETIME OF PARTICIPANT ONLY BY PARTICIPANT.


E.             TERM OF OPTION.

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Award Agreement.


F.             TAX OBLIGATIONS.


1.             WITHHOLDING TAXES.  PARTICIPANT AGREES TO MAKE APPROPRIATE
ARRANGEMENTS WITH THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) FOR THE SATISFACTION OF ALL FEDERAL, STATE, AND LOCAL
INCOME AND EMPLOYMENT TAX WITHHOLDING REQUIREMENTS APPLICABLE TO THE OPTION
EXERCISE.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE COMPANY MAY REFUSE TO
HONOR THE EXERCISE AND REFUSE TO DELIVER SHARES IF SUCH WITHHOLDING AMOUNTS ARE
NOT DELIVERED AT THE TIME OF EXERCISE.


2.             NOTICE OF DISQUALIFYING DISPOSITION OF ISO SHARES.  IF THE OPTION
GRANTED TO PARTICIPANT HEREIN IS AN ISO, AND IF PARTICIPANT SELLS OR OTHERWISE
DISPOSES OF ANY OF THE SHARES ACQUIRED PURSUANT TO THE ISO ON OR BEFORE THE
LATER OF (A) THE DATE TWO YEARS AFTER THE GRANT DATE, OR (B) THE DATE ONE YEAR
AFTER THE DATE OF EXERCISE, PARTICIPANT WILL IMMEDIATELY NOTIFY THE COMPANY IN
WRITING OF SUCH DISPOSITION.  PARTICIPANT AGREES THAT PARTICIPANT MAY BE SUBJECT
TO INCOME TAX WITHHOLDING BY THE COMPANY ON THE COMPENSATION INCOME RECOGNIZED
BY PARTICIPANT.


G.            ENTIRE AGREEMENT; GOVERNING LAW.  THE PLAN IS INCORPORATED HEREIN
BY REFERENCE.  THE PLAN AND THIS AWARD AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT
OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR
ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY AND PARTICIPANT
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO
PARTICIPANT’S INTEREST EXCEPT BY MEANS OF A WRITING SIGNED BY THE COMPANY AND

3


--------------------------------------------------------------------------------




 

Participant.  This Award Agreement is governed by the internal substantive laws,
but not the choice of law rules, of California.


H.            NO GUARANTEE OF CONTINUED SERVICE.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. 
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

[Remainder of Page Intentionally Left Blank]

4


--------------------------------------------------------------------------------




 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement. 
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement and fully understands all provisions of the Plan and Award
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement.  Participant further agrees to notify
the Company upon any change in the residence address indicated below.

 

PARTICIPANT:

 

UTSTARCOM, INC.

 

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

 

Print Name

 

Title

 

 

 

 

 

 

Residence Address

 

 

 

 

 

 

5


--------------------------------------------------------------------------------


 

EXHIBIT A

UTSTARCOM, INC.

2006 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

UTStarcom, Inc.
1275 Harbor Bay Parkway
Suite 100
Alameda, CA 94502

Attention: [             ]

1.             Exercise of Option.  Effective as of today,
                          ,              , the undersigned (“Participant”)
hereby elects to purchase                       shares (the “Shares”) of the
Common Stock of UTStarcom, Inc. (the “Company”) under and pursuant to the 2006
Equity Incentive Plan (the “Plan”) and the Award Agreement dated              
(the “Award Agreement”). The purchase price for the Shares will be
$                 , as required by the Award Agreement.

2.             Delivery of Payment.  Participant herewith delivers to the
Company the full purchase price for the Shares and any required withholding
taxes to be paid in connection with the exercise of the Option.

3.             Representations of Participant.  Participant acknowledges that
Participant has received, read and understood the Plan and the Award Agreement
and agrees to abide by and be bound by their terms and conditions.

4.             Rights as Stockholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Participant as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.

5.             Tax Consultation.  Participant understands that Participant may
suffer adverse tax consequences as a result of Participant’s purchase or
disposition of the Shares. Participant represents that Participant has consulted
with any tax consultants Participant deems advisable in connection with the
purchase or disposition of the Shares and that Participant is not relying on the
Company for any tax advice.

6.             Entire Agreement; Governing Law.  The Plan and Award Agreement
are incorporated herein by reference. This Exercise Notice, the Plan, and the
Award Agreement constitute the entire

 


--------------------------------------------------------------------------------




 

agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof, and may not be modified
adversely to Participant’s interest except by means of a writing signed by the
Company and Participant. This agreement is governed by the internal substantive
laws, but not the choice of law rules, of California.

Submitted by:

Accepted by:

 

 

PARTICIPANT:

UTSTARCOM, INC.

 

 

 

 

 

 

Signature

By

 

 

 

 

 

 

 

 

Print Name

Its

 

 

Address:

Address:

 

 

 

 

 

1275 Harbor Bay Parkway

 

Suite 100

 

 

Alameda, CA 94502

 

 

 

 

 

 

Date Received

 

2


--------------------------------------------------------------------------------